IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS

                                         NO. WR-78,032-01



                      EX PARTE CLAUDE JEROME OLIVER, Applicant



                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. F-07-55378-M IN THE 194th DISTRICT COURT
                                    FROM DALLAS COUNTY




        Per curiam.


                                            OPINION


        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk ofthe trial court transmitted to this Court this application for a writ of habeas corpus. Exparte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to forty-five years' imprisonment. The Fifth Court of Appeals affirmed his

conviction. Oliver v. State, 05-09-00134-CR (Tex. App.—Dallas Jim. 11, 2010) (unpublished).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

did not timely notify Applicant that his conviction had been affirmed. We remanded this application

to the trial court for findings of fact and conclusions of law.

       The trial court has entered findings of fact and conclusions of law that the appellate court did
                                                                                                      2

not timely notify appellate counsel that the conviction had been affirmed. The trial court

recommends that relief be granted.

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionaryreviewof thejudgment ofthe Fifth CourtofAppealsin CauseNo. 05-09-00134-CR

that affirmed his conviction in Cause No. F-07-55378-M from the 194th District Court of Dallas

County. Applicant shall file his petition for discretionary reviewwith this Court within 30 days of

the date on which this Court's mandate issues.




Delivered: August 21, 2013
Do not publish
                                        •9



                                                 OFFICIAL BUSINESS
                                                 STATE OF TEXAS           g§                       O   "F*V '"•••••'   PITNCV BOWES
                                                 PENALTY FOR
                                                                          Eg                       02 1R               $ 00-384
                                                 PRIVATE USE                                       0002003152     AUG21 2013
P.O. BOX 12308, CAPITOL STATION
                                                                          Q.U.                     MAILED FROM ZIP CODE 78 701
    AUSTIN, TEXAS 78711


                                                         WR-78,032-01

                                                         5TH COURT OF APPEALS CLERK
                                                         LISA MATZ
                                                         600 COMMERCE 2ND FLOOR
                                                         DALLAS TX 75202




                                  S3   KQV-83B   75202        .|||||||l|l.|.t.l|||ll|l||.|.||,t,|.l,ll,|.|Il|||..lnl|U|l..|M